
	
		III
		111th CONGRESS
		2d Session
		S. RES. 597
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2010
			Mr. Sessions (for
			 himself, Mr. Bayh,
			 Mr. Bennett, Mrs. Boxer, Mr.
			 Burr, Mr. Burris,
			 Mr. Cardin, Mr.
			 Casey, Mr. Chambliss,
			 Mr. Cochran, Mr. Crapo, Mr.
			 Dodd, Mr. Dorgan,
			 Mr. Feingold, Mrs. Feinstein, Mr.
			 Inhofe, Mr. Inouye,
			 Mr. Johnson, Mr. Johanns, Mr.
			 Kerry, Ms. Landrieu,
			 Mr. Lugar, Mr.
			 Schumer, Mr. Shelby,
			 Mr. Specter, Mr. Tester, Mr.
			 Vitter, Mr. Isakson, and
			 Mr. Hatch) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			September 14, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating September 2010 as
		  National Prostate Cancer Awareness Month.
	
	
		Whereas countless families in the United States live with
			 prostate cancer;
		Whereas 1 in 6 males in the United States will be
			 diagnosed with prostate cancer in his lifetime;
		Whereas prostate cancer is the most commonly diagnosed
			 non-skin cancer and the second most common cause of cancer-related deaths among
			 males in the United States;
		Whereas in 2010, 217,730 males in the United States will
			 be diagnosed with prostate cancer, and 32,050 males will die from the
			 disease;
		Whereas 30 percent of newly diagnosed prostate cancer
			 cases occur in males under the age of 65;
		Whereas approximately every 14 seconds, a male in the
			 United States turns 50 years old and increases his odds of developing cancer,
			 including prostate cancer;
		Whereas African-American males suffer from a prostate
			 cancer incidence rate that is up to 65 percent higher than White males and have
			 double the prostate cancer mortality rate of White males;
		Whereas obesity is a significant predictor of the severity
			 of prostate cancer;
		Whereas the probability that obesity will lead to death
			 and high cholesterol levels is strongly associated with advanced prostate
			 cancer;
		Whereas males in the United States with 1 family member
			 diagnosed with prostate cancer have a 1 in 3 chance of being diagnosed with the
			 disease; males with 2 family members diagnosed have an 83 percent chance; and
			 males with 3 family members diagnosed have a 97 percent chance;
		Whereas screening by a digital rectal examination and a
			 prostate-specific antigen blood test can detect the disease at the early
			 stages, increasing the chances of survival for more than 5 years to nearly 100
			 percent;
		Whereas only 33 percent of males survive more than 5 years
			 if diagnosed during the late stages of the disease;
		Whereas there are no noticeable symptoms of prostate
			 cancer while it is still in the early stages, making screening critical;
		Whereas ongoing research promises further improvements in
			 prostate cancer prevention, early detection, and treatment; and
		Whereas educating people in the United States, including
			 health care providers, about prostate cancer and early detection strategies is
			 crucial to saving the lives of males and preserving and protecting families:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 2010 as National Prostate Cancer Awareness
			 Month;
			(2)declares that
			 steps should be taken—
				(A)to raise
			 awareness about the importance of screening methods for, and treatment of,
			 prostate cancer;
				(B)to increase
			 research funding that is commensurate with the burden of prostate cancer so
			 that—
					(i)screening and
			 treatment may be improved;
					(ii)the causes may
			 be discovered; and
					(iii)a
			 cure may be developed; and
					(C)to continue to
			 consider ways for improving access to, and the quality of, health care services
			 for detecting and treating prostate cancer; and
				(3)calls on the
			 people of the United States, interested groups, and affected persons—
				(A)to promote
			 awareness of prostate cancer;
				(B)to take an active
			 role in the fight to end the devastating effects of prostate cancer on
			 individuals, families, and the economy; and
				(C)to observe
			 National Prostate Cancer Awareness Month with appropriate ceremonies and
			 activities.
				
